UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6814



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHARLES HENRY EDWARD SMITH, JR.,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CR-96-132, CA-98-1707-AM)


Submitted:   September 9, 1999        Decided:   September 15, 1999


Before ERVIN, WILKINS, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles Henry Edward Smith, Jr., Appellant Pro Se. Michael Edward
Rich, Carol Mieyoung Lee, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles Henry Edward Smith, Jr., seeks to appeal the district

court’s order denying his motion filed under 28 U.S.C.A. § 2255

(West Supp. 1999).   We have reviewed the record and the district

court’s opinion and find no reversible error. Accordingly, we deny

a certificate of appealability and dismiss the appeal on the rea-

soning of the district court.   See United States v. Smith, Nos. CR-

96-132; CA-98-1707-AM (E.D. Va. Apr. 23, 1999).*   We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          DISMISSED




     *
       Although the district court’s order is marked as “filed” on
April 20, 1999, the district court’s records show that it was
entered on the docket sheet on April 23, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take
as the effective date of the district court’s decision. See Wilson
v. Murray, 806 F.2d 1234-35 (4th Cir. 1986).


                                  2